Citation Nr: 1726008	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-08 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for cataracts, to include as due to exposure to ionizing radiation. 

3.  Entitlement to service connection for ulcerative colitis, to include as due to exposure to ionizing radiation. 

4.  Entitlement to service connection for osteopenia, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tommy Klepper, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to August 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2012 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2014 these matters were remanded for further development. 

[A February 2017 rating decision granted service connection for gastroesophageal reflux disease (claimed as hiatal hernia).  Accordingly, that matter is no longer before the Board.]


FINDINGS OF FACT

1.  The Veteran is not a "radiation-exposed veteran" as defined in 38 U.S.C.A. § 1112(c)(3); VA has acknowledged that by virtue of his service on a nuclear submarine he may have had some exposure to ionizing radiation in service.

2.  Skin cancer was not manifested during the Veteran's active service or for many years thereafter, and is not shown to be related to his service, to include as due to exposure to ionizing radiation therein.
3.  Cataracts were not manifested during the Veteran's active service or for many years thereafter, and are not shown to be related to his service, to include as due to exposure to ionizing radiation therein.

4.  Ulcerative colitis was not manifested during the Veteran's active service or for many years thereafter, and is not shown to be related to his service, to include as due to exposure to ionizing radiation therein.

5  Osteopenia was not manifested during the Veteran's service or for many years thereafter, and is not shown to be related to his service, to include as due to exposure to ionizing radiation therein.


CONCLUSIONS OF LAW

1.  Service connection for skin cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2016).

2.  Service connection for cataracts is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2016).

3.  Service connection for ulcerative colitis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2016).

4.  Service connection for osteopenia is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2016).


            REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters on September 2010, and August 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for VA examinations in 
January 2016 and obtained a medical opinion from the Under Secretary for Health pursuant to the Board's October 2014 remand.  The Board finds that the examination reports and the medical opinion are, cumulatively, adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303  (2007).  Pursuant to governing regulation, the RO obtained updated dose estimates from the Defense Threat Reduction Agency (DTRA) and dosimetry from the Department of the Navy.  The RO has substantially complied with the Board's October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2013 hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims, and identified development to be completed.  After the hearing, the case was remanded for further development.  A deficiency in the conduct of the hearing is not alleged. The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic diseases (including malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for malignant tumors) following discharge from service.   38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A "radiation-exposed Veteran" is defined as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The term "radiation-risk activity" includes (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; (3) internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; and (4) certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(A)(B); 38 C.F.R. § 3.309(d)(3)(i)(ii).

The diseases that may be presumed service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2). 

Under 38 C.F.R. § 3.311 (b), if (1) a veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) that the radiogenic disease became manifest within a period specified by the regulation the claim is to be referred to the Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements is not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311 (b)(1)(iii).

38 C.F.R. § 3.311 provides further instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

For purposes of § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes: thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the analysis will focus on what the evidence shows, or does not show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran seeks service connection for skin cancer, cataracts, ulcerative colitis, and osteopenia as due to exposure to ionizing radiation from working on submarines as an electrician and radiological controls monitor.  

December 1998 private treatment records note that the Veteran reported symptoms of proctitis (ulcerative colitis) and tubular adenoma.  A biopsy showed some proctitis and a tubular adenoma.  The diagnosis was ulcerative proctitis. 

November 2002 private treatment records note that the Veteran reported symptoms of ulcerative proctitis and rectal bleeding.  He reported that he rarely went six months without having bleeding.  The diagnosis was ulcerative proctitis with mild distal sigmoiditis and recurrent rectal bleeding secondary to the proctitis. 

June 2004 private treatment records note that the Veteran reported diarrhea, nausea, bright red blood, and abdominal cramps.  The assessment was active proctosigmoiditis, which the physician noted was first diagnosed in 1998.

September 2004 private treatment records note a diagnosis of stable ulcerative colitis with proctosigmoiditis.

A December 2006 private treatment record notes that the Veteran had a diagnosis of a nuclear sclerotic cataract in his left eye and pseudophakia in the right eye.  In December 2006 he underwent surgery for right eye cataract removal.

January 2009 private treatment records note that the Veteran had a history of ulcerative proctosigmoiditis. 

On June 2011 bone densitometry imaging of L1 through L4 vertebrae showed an average bone mineral density of 1.164g/sq cm with an average T-score of -0.5 and average Z score of -0.1.  Imaging of the proximal femur showed an average bone mineral density of .934 g/sq cm with an average T-score of -1.2 and average Z score of -0.7, and imaging of the left femora neck showed a T-score of -2.1.  The impression was that the Veteran was osteopenic, with an increased risk of fractures. 

On January 2012 private skin cancer examination, the Veteran reported that an  ulcerative type lesion developed on his left forearm in 2003.  He underwent surgical removal of the lesion, and pathology revealed that it was basal cell carcinoma.  No further treatment was needed at that time.  Dr. Moore opined that the Veteran's exposure to ionizing radiation while on board ship increased his risk of superficial skin tissue changes, and that the damaging radiation to which he was exposed in service caused changes at the cellular level resulting in basal cell changes, which caused him to develop basal cell carcinoma. 

On January 2012 private ophthalmology examination, it was noted that the Veteran's left eye had a cataract formation that was not at the level for surgery.  Dr. Moore noted that the Veteran worked on radiation equipment for approximately four years in service; routinely had to have testing for radiation; and that on a number of occasions the findings were at the upper limits of normal.  Dr. Moore opined that due to the Veteran's exposures to ionizing radiation, he developed changes in the tissues of the eyes and the formation of the lens which caused damage to the lens and was the underlying reason for the cataracts.  He opined that cellular degeneration of those tissues over time resulted in cataract formation.

On January 2012 private ulcerative colitis examination, it was noted that the Veteran developed colorectal changes starting in approximately 1996.  Dr. Moore noted that colonoscopy that showed colorectal changes from the descending colon through the sigmoid into the rectum.  The diagnosis was ulcerative colitis.  Dr. Moore opined that normal cellular activities were damaged by the Veteran's sustained exposure to radiation.  He indicated that the situation might be prolonged depending on the length of time the radiation remained in the Veteran's body.  He explained that with the irritation from exposure to radiation, the Veteran's colon underwent major changes in the mucosal lining with cell changes which caused damage at the cellular level with interruption of normal blood flow causing ulcerations and bleeding. 

On January 2012 private osteopenia examination, Dr. Moore noted that the Veteran served as a radiation technologist and was frequently exposed to Cobalt and Radium radiation.  He opined that the Veteran's exposure to ionizing radiation caused cellular changes and increased his risk of developing damage to the osteocytes of the bony structures.  He explained that radiation causes changes in the tissue and bony structures, resulting in demineralization and weakening of bones.

On December 2013 private ophthalmologic examination, Dr. Boekman noted that the Veteran reported blurry vision at all distances.  On examination the left eye lens showed clouding and sclerosis with mild opacification and a cataract.  A right eye intraocular lens was properly centered and there was mild opacification or fibrosis of the posterior capsule.  The impressions were nuclear sclerotic cataract in the left eye and posterior capsule opacity not obscuring vision in the right eye. 

At the December 2013 Board hearing the Veteran testified that he has been battling skin cancer for several years.  He reported that he had lesions removed from his arms and face and ears, and that his doctor had told him that his skin cancers resulted from exposure to sun in his younger years.  He related that he started wearing glasses in the early 1980's; that his vision worsened with time; and that he developed cataracts (and underwent cataract surgery with lens implant in the right eye).  He had a left eye cataract that was not bad enough to require surgery.  He stated that he had a colon disease, and was told that it was caused by an immune deficiency that settled in his colon.  He reported that he underwent bone density testing in 2011 (suggested because of his age and the medications he took).  He reported that his doctor wanted a baseline established for comparison in the event that he developed more problems.  He stated that the testing showed a bone density problem.  He stated that he was more careful in his daily activities because he became more aware of the possibility of falling and breaking an arm or a leg. 

On January 2016 VA skin cancer examination, the Veteran reported that he noticed spots on his face, arms, and hands and sought treatment.  He reported that basal cell carcinoma was diagnosed and treated in 1994.  The examiner noted that the Veteran was not treated for skin cancer with medication in the 12 months preceding the examination, but had surgery to remove a basal cell carcinoma on his left nose in 2015.  The examiner opined that the Veteran's skin cancer was at least as likely as not incurred in or caused by ionizing radiation in service.  He explained that the Veteran's basal cell carcinoma was diagnosed in 1994 and that skin cancer is listed as a radiogenic disease.

On January 2016 VA eye examination, the Veteran reported that he had increased difficulty seeing to read and watch TV.  The examiner noted that the onset of the Veteran's cataract problems was in 2006.  The slit lamp and external eye examination were normal except for pseudophakia on the right lens and cataract on the left lens.  The examiner opined that the cataract condition was at least as likely as not incurred in or caused by ionizing radiation.  He explained that the Veteran had a diagnosis of right cataract removal in December 2006 and that ionizing radiation was known to cause cataracts. 

On January 2016 VA ulcerative colitis examination, the Veteran reported blood and mucous in his stools and diarrhea which began in 1998.  The examiner opined that the Veteran's ulcerative colitis was less likely than not caused by ionizing radiation.  The examiner explained that the etiology was unknown for ulcerative colitis, and it was not listed as a disease specific to radiation-exposed veterans or as a radiogenic disease.

On January 2016 VA spine examination, the Veteran reported that his symptoms of increasing pain and more difficulty in movement began in 2002.  His doctor advised him to be careful to avoid falls due to his increased risk of fractures.  The diagnoses were osteopenia of the spine and degenerative arthritis with scoliosis in the thoracolumbar region.  The examiner opined that the Veteran's spine condition was less likely than not incurred in or caused by ionizing radiation in service.  He explained that osteopenia was not listed as a disease specific to radiation-exposed veterans or as a radiogenic disease. 

On January 2016 VA hip and thigh examination, the Veteran reported that his symptoms of difficulty getting out of bed and rising from his chair began in 2002.  He reported pain in both hips upon moving or standing, which was getting worse.  The diagnoses were osteopenia of the right and left hips, and degenerative arthritis of the right hip.  The examiner opined that the Veteran's bilateral hip condition was less likely than not incurred in or caused by ionizing radiation in service.  He explained that the etiology of hip osteopenia is unknown, and observed that osteopenia is not listed as a disease specific to radiation-exposed veterans or a radiogenic disease. 

A September 2016 response from the Defense Threat Reduction Agency (DTRA) notes that the Veteran did not participate in U.S. underground nuclear weapons testing.  A November 2016, response from the Department of the Navy indicates that  from August 1966 to August 1969 the Veteran received the following doses of ionizing radiation: SDE WB 00.000 rem, DDE-Photon 02.473 rem, and DDE-Neutron 00.000 rem. 

Analysis

At the outset, it is noteworthy that none of the disabilities at issue herein is shown to have been manifested in service, and that skin cancer was not manifested in the first postservice year (and the Veteran has not alleged otherwise, or presented any evidence supporting that any of the claimed disabilities is related to his service other than by virtue of his exposure to ionizing radiation therein ); his sole theory of entitlement is that the claimed disabilities have resulted from exposure to ionizing radiation.  The law and regulations governing adjudication of claims of service connection for disabilities claimed to have resulted from exposure to ionizing radiation are at 38 U.S.C.A. § 1112(c) and 38 C.F.R. §§ 3.309(d), 3.311.

The record amply reflects, and it is not in dispute that the Veteran has/has had skin cancers, cataracts, ulcerative colitis, and osteopenia.

The Veteran is not shown to have participated in a "radiation risk activity" (as defined in 38 U.S.C.A. § 1112(c)(3)(B)) in service, and is not a "radiation exposed veteran" (as defined in 38 U.S.C.A. § 1112(c)(3)(A).  He is shown to have served on a nuclear submarine, and it is acknowledged that by virtue of such service he may have had some exposure to ionizing radiation in service.  In accordance with 38 C.F.R. § 3.311(a) VA has secured a dose estimate concerning the Veteran's exposure to radiation (reported in November 2016).

Addressing the various modes for establishing service connection for disabilities claimed to be due to exposure to ionizing radiation, the Board finds first that because the Veteran is not shown to be a "radiation-exposed veteran" (as defined in 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i), and skin cancer, cataracts, ulcerative colitis, and osteopenia are not listed as disease specific to such veterans (in 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2)), none of the claimed disabilities may be presumed to be service-connected based on exposure to ionizing radiation.

However, skin cancer and posterior subcapsular cataracts (but not ulcerative colitis or osteopenia) are listed as radiogenic diseases in 38 C.F.R. § 3.311(b)(2) (diseases that may be induced by ionizing radiation).  Therefore, the claims of service connection for skin cancer and cataracts were developed for adjudication pursuant to the procedures outlined in 38 C.F.R. §  3.311. Based on information received from the Navy Dosimetry Center it was confirmed that during the course of his Nuclear Submarine service from August 1966 to August 1969, the Veteran was exposed to the following radiation doses:  SDE WB 00.000 rem; DDE-Photon 02.473 rem; and DDE-Neutron 00.000 rem.  Comparing these doses with average annual equivalent doses accumulated from natural background radiation in the first 17 years of life and during an eighty year lifetime, VA's Under Secretary for Health opined that the observed radiation effect of the extent of the Veteran's  exposure (less than 10 rem) was "not statistically different from zero".  The Under Secretary for Health concluded that it was unlikely that the Veteran's skin cancer, cataracts, ulcerative colitis and osteopenia were caused by his exposure to radiation in service.  Based on that opinion the VA Director of Compensation opined that there was no reasonable possibility that the Veteran's skin cancer, cataracts, ulcerative colitis, and osteopenia resulted from exposure to radiation in service.  Accordingly, while skin cancer and cataracts are radiogenic diseases that fall within the purview of 38 C.F.R. § 3.311 (while ulcerative colitis and osteopenia are not), service connection for the skin cancer and cataracts under the provisions of 38 C.F.R. § 3.311 is not warranted.
What remains for consideration is whether or not it may otherwise established that any of the claimed disabilities was incurred in service, including as due to exposure to radiation therein.   See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The etiologies of skin cancers, cataracts, ulcerative colitis and osteopenia are medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007)  

There is medical evidence in the record both supporting and weighing against the Veteran's claims.  In a series of January 2012 opinions a private provider (Dr. Moore) opined, in essence, that the Veteran's exposure to radiation in service caused cellular level damage that led to the Veteran's development of each of the claimed disabilities.  38 C.F.R. § 3.311(e) outlines the factors for consideration in determining whether a claimed disease resulted from exposure to  radiation in service:  1. The probable dose (as a factor in inducing the disease); 2. The relative sensitivity of the tissue involved to induction of the specific pathology by ionizing radiation; 3. Gender and pertinent family history; 4. Age at time of exposure; 
5. Time lapse between exposure and onset of disease; 6. The extent to which exposure to radiation, or other carcinogens, may have contributed to the development of the disease.  Dr. Moore's opinions are conclusory and do not include rationale that cites to supporting factual data or medical literature.  For example, he does not point to any clinical data that support that the Veteran suffered cellular level damage due to radiation exposure.  Furthermore, he does not discuss the dosage assessment for exposure to radiation in  service (which notably was made years after the opinions were provided, and which VA's Undersecretary for Health in essence found to fall short  of the extent of dosage that would significantly vary from the average natural background exposure to radiation in North America).  Accordingly, Dr. Moore's opinions lack probative value.

January 2016 VA examiner's opinions also support the Veteran's claims with respect to skin cancer and cataracts.  The rationale provided for linking the Veteran's skin cancer and cataracts cites to the fact that those two disabilities are listed among the radiogenic diseases under 38 C.F.R. § 3.311(b)(2) (in essence finding that because they are identified as radiogenic diseases they as likely as not are related to exposure to radiation in service).  However, a listing of a disease as radiogenic and its appearance in a Veteran who had any degree of exposure to ionizing radiation in service, does not create a presumption of service connection for the disease.  That a Veteran who had some exposure to ionizing radiation in service is shown to have a radiogenic disease merely triggers application of regulatory provisions governing adjudication of claims based on exposure to ionizing radiation, including development for a dosage assessment and a medical opinion.  As the opinions by the January 2016 VA examiner do not include rationale that discusses such factors (listed in the paragraph above) as the dosage assessment identifying the extent of exposure, they likewise lack probative value, and cannot be found dispositive.   

The Board finds that the only adequate opinion in these matters is that offered by Director of VA's Environmental Health Program (incorporated in the opinions offered by VA's Under Secretary for Health, and Director, Compensation Service) indicating, in essence, that the certified dosage assessment for the Veteran's exposure to ionizing radiation in service is too insignificant to create any likelihood that the Veteran's skin cancer, cataracts, ulcerative colitis, or osteopenia were caused by exposure to ionizing radiation in service.  As this first critical factor for consideration is not satisfied, discussion of the other listed factors, including gender, age, time-lapse, and nonservice environmental exposure is not necessary. 

The Veteran's own opinions that that his skin cancer, cataracts, ulcerative colitis, and osteopenia are related to exposure to ionizing radiation in service are not probative evidence in this matter.  He is a layperson, and does not profess to have medical expertise, and the medical opinions supporting his claims have been found lacking in probative value, as discussed above.  

The preponderance of the evidence is against the claims of service connection for skin cancer, cataracts, ulcerative colitis, and osteopenia.  Accordingly, the appeals in these matters must be denied.




ORDER

Service connection for skin cancer is denied

Service connection for cataracts is denied

Service connection for ulcerative colitis is denied

Service connection for osteopenia is denied


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


